Motion by appellant for leave to appeal as a poor person granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Frank J. Mack, Esq., 6 Bayview Avenue, Northport, New York, is assigned as counsel to prosecute the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.